DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-20 are pending in the application, claims 16-20 are withdrawn from consideration.

Examiner’s Notes
In the response dated 4 November 2021, applicants indicated that claims 1-15 were elected, but did not properly annotate claims 16-20 as "Withdrawn".  In future communications claims should be given their proper status indicator in future communications, or will be treated as non-responsive to matters of form.

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 4 November 2021.
Applicants' election with traverse of claims 1-15 in the reply filed on 4 November 2021 is acknowledged.  The traversal is on the ground(s) that even if the inventions are independent and distinct the search does not represent a serious burden, and that the claims are almost identical in structure such that any additional searching would be "ridiculously minimal and would never amount to a serious burden as required by MPEP §803".  The argument has been considered but not found persuasive.  MPEP §808.02 recites that for purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classifications, separate status in the art, or a different field of search as defined in MPEP §808.02.  Since the examiner has shown a different classification for the two groups of claims, a burden for examining both groups has been shown.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claims 1 to 5:  Claim 1 recites the limitation --a second surface including a plurality of angled flat surface portions, each of the plurality of angled flat surface portions having a distinct angle with respect to the horizontal plane-- on lines 6 to 8.  In the instant case, there is no clear structural relationship between the "horizontal plane" and the "test article" other than the aforementioned claim limitation; which renders the claim indefinite as a person having ordinary skill in the art would not be able to ascertain the scope of the claimed invention.  For the purpose of examination, it is the decision of the examiner to treat the "horizontal plane" as being any imaginary plane that has only one angle of incidence to each of the "plurality of angled flat surface portions".
Claims 2 to 5, which depend upon claim 1, are rejected for the same reasons stated above.
With Regards to Claim 2:  Claim 2 recites the limitation --a test member removably coupled to the third surface of the body, wherein a height of the test member above the third surface of the body is based on an additional component manufactured on the build plate-- on lines 4 to 6.  The language of the claim attempts to claim "a height of the test member above the third surface of the body " in relation to "an additional component" that is manufactured on a building plate.  In the instant case, the claimed "height of the test member" of the claimed test article is dependent upon at least the variable value of "an additional component"; which is not considered part of the claimed test article.  As such, the claim is rendered indefinite, because the range of the claimed "height of the test member" depends upon the variable value of "an additional component".  See MPEP §2173.05(B)(II).
With Regards to Claim 5:  The term “at most partially” in claim 5 is a relative term which renders the claim indefinite.  The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (particularly, the scope of how far into the test article would be considered "at most partially").  For the purpose of examination, it is the decision of the examiner to treat "at most partially" as any distance greater than zero but less than half the distance between the forward face and the rearward face of the body.
With Regards to Claims 6 to 15:  Claim 6 recites the limitations --the second surface including a first plurality of angled flat surface portions, each of the first plurality of angled flat surface portions having a distinct angle with respect to the horizontal plane-- on lines 7 to 9 and --the fourth surface including a second plurality of angled flat surface portions, each of the second plurality of angled flat surface portions having a distinct angle with respect to the horizontal plane-- on lines 14 to 16.  In the instant case, there is no clear structural relationship between the "horizontal plane" and the "test article" other than the aforementioned claim limitations; which renders the claim indefinite as a person having ordinary skill in the art would not be able to ascertain the scope of the claimed invention.  For the purpose of examination, it is the decision of the examiner to treat the "horizontal plane" as being any imaginary plane that has only one angle of incidence to each of the "first plurality of angled flat surface portions" and each of the "second plurality of angled flat surface portions".
Claims 7 to 15, which depend upon claim 6, are rejected for the same reasons stated above.
With Regards to Claim 7:  Claim 7 recites the limitation --a test member removably coupled to the third surface of the body, wherein a height of the test member above the third surface of the body is based on an additional component manufactured on the build plate-- on lines 1 to 3.  The language of the claim attempts to claim "a height of the test member above the third surface of the body " in relation to "an additional component" that is manufactured on a building plate.  In the instant case, the claimed "height of the test member" of the claimed test article is dependent upon at least the variable value of "an additional component"; which is not considered part of the claimed test article.  As such, the claim is rendered indefinite, because the range of the claimed "height of the test member" depends upon the variable value of "an additional component".  See MPEP §2173.05(B)(II).
With Regards to Claim 13:  The term “at most partially” in claim 13 is a relative term which renders the claim indefinite.  The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (particularly, the scope of how far into the test article would be considered "at most partially").  For the purpose of examination, it is the decision of the examiner to treat "at most partially" as any distance greater than zero but less than half the distance between the forward face and the rearward face of the body.
With Regards to Claim 14:  Claim 14 recites the limitation "the body between two of the plurality of curvilinear channels has a thickness that is at most equal to one of the plurality of curvilinear channels".  In the instant case were two adjacent curvilinear channels have different depths, the limitation as written would render itself indefinite (because if the thickness of the channel only extends to the shallow channel then it would not be "at most equal") and a person of ordinary skill in the art would not be properly apprised of the scope of the claimed invention.  Furthermore, it is not explicitly stated in the claim as to what structural aspect of the claimed channels it is "at most equal to".  For the purpose of examination, it is the decision of the examiner to treat the limitation to read as "the body between two of the plurality of curvilinear channels has a thickness that is at least[[most]] equal to a depth of one of the plurality of curvilinear channels".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wighton et al. (US 2014/0300017 A1).
Regarding Claim 1:  Wighton teaches the additive fabrication of an object (ref. #14) on a build platform (ref. #10), the object being supported by a support structure which includes scaffolding (ref. #12) and interfaces (a.k.a. "support tips" or "tips") (ref. #18), and that the object can be released from the support structure at the interfaces (figures 1, and 8 to 9C, [0004], [0046], and [0047] of Wighton).  Wighton also teaches that the object body comprises a forward face and a rearward face opposite the forward face (figures 8 to 9C of Wighton), that the body comprises an opening comprising a plurality of angled flat surfaces (see hexagonal opening) extending from the forward face to the rearward face (figures 8 to 9C of Wighton).  It is also taught by Wighton that the interfaces are coupled to the object body at a respective support point to provide mechanical support to at least a first region of the object, and that the support interfaces are not necessarily limited to the base surface but can be on other surfaces as well ([0009], [0013], and [0058] of Wighton).
Regarding Claim 3:  Wighton teaches that the text object further comprises an opening within the body (any of the other openings, apart from and in line with the hexagonal opening mentioned above), the opening extending from the forward face of the body to the rearward face of the body (figures 8 to 9C of Wighton).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wighton et al. (US 2014/0300017 A1) as applied to claims 1 and 3 above.
Wighton is relied upon as stated above.
Regarding Claim 4:  Wighton discloses that the opening within the body comprises a plurality of openings within the body, but does not explicitly recite that --each of the plurality of openings within the body has a distinct geometrical profile--.  However, it would have been obvious to have distinct geometrical profile for each of the plurality of openings, since such a modification would have involved a mere change in the shape of the openings.  A change in shape is generally recognized as being with the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).
Regarding Claim 5:  Wighton discloses the claimed test articles, but does not explicitly recite --at least one curvilinear channel within the forward face of the body, and wherein the at least one curvilinear channel extends at most partially into the body, wherein the rearward face is free of channels therein--.  However, it would have been obvious to have such a curvilinear channel in the forward face of the body, since such a modification would have involved a mere change in the shape of the face.  A change in shape is generally recognized as being with the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).

Claims 1, 3, 4, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2010/0174392 A1) in view of Danis et al. (US 2020/0111269 A1) and Wighton et al. (US 2014/0300017 A1).
Regarding Claims 1 and 6:  Fink discloses forming by additive manufacture a iterative improvement specimen (ref. #96) that allows one skilled in the art to measure dimensional, material or mechanical quantities along with performing qualitative analysis, and that said iterative improvement specimens can be formed in any orientation with any dimensions ([0053]-[0060] of Fink).  Specifically, Fink provides for --a test article formed by additive manufacturing (AM), the test article comprising: a body having a forward face and a rearward face opposite the forward face; a first surface extending between the forward face and the rearward face of the body; and a second surface on the body extending between the forward face and the rearward face of the body-- {instant claim 1} and --a test article formed by additive manufacturing (AM), the test article comprising: a body having a forward face and a rearward face opposite the forward face; a first surface on the body extending between the forward face and the rearward face of the body; a second surface on the body extending between the forward face and the rearward face of the body; a third surface on the body extending between the forward face and the rearward face, opposite the first surface; Serial No. 17/022,2593/9and a fourth surface on the body extending between the forward face and the rearward face, opposite the second surface-- {instant claim 6}.
Fink fails to disclose --a second surface including a plurality of angled flat surface portions, each of the plurality of angled flat surface portions having a distinct angle with respect to the horizontal plane-- {instant claim 1} and --a second surface including a first plurality of angled flat surface portions, each of the first plurality of angled flat surface portions having a distinct angle with respect to the horizontal plane-- {instant claim 6}.
Danis discloses a test specimen for validating operating parameters by additive manufacturing, and comprising at least one upper face, at least one lower face and side faces including front faces and rear faces substantially on opposite sides from one another, and at least one recess opening onto said front and rear side faces, the recess having a substantially triangular shape in cross-section (figures 2 to 3D, [0010], and [0043]-[0049] of Danis).  Danis also discloses that some of the at least partially substantially parallel faces are comprised of two portions that are flat and inclined to one another (figures 2 to 3D, and [0047]-[0048] of Danis).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the text specimen of Danis with the test article of Fink in order to have --a face including a plurality of angled flat surface portions, each of the plurality of angled flat surface portions having a distinct angle with respect to the horizontal plane--.  One of ordinary skill in the art would have been motivated to have combined the text specimen of Danis with the test article of Fink, since such a modification would have involved a mere change in the shape of the article.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).
Fink in view of Danis do not explicitly recite that -- each of the plurality of angled flat surface portions having a distinct angle with respect to the horizontal plane, wherein an angular difference between each adjacent angled flat surface portion in the plurality of angled flat surface portions is substantially uniform-- {instant claim 1} or that --each of the first plurality of angled flat surface portions having a distinct angle with respect to the horizontal plane, wherein an angular difference between each adjacent angled flat surface portion in the first plurality of angled flat surface portions is substantially uniform; and Serial No. 17/022,2593/9the fourth surface including a second plurality of angled flat surface portions, each of the second plurality of angled flat surface portions having a distinct angle with respect to the horizontal plane, wherein an angular difference between each adjacent angled flat surface portion in the second plurality of angled flat surface portions is substantially uniform-- {instant claim 6}.  However, it would have been further obvious to a person having ordinary skill in the art to have changed the shape of the second surface and the forth surface to comprise --an angular difference between each adjacent angled flat surface portion in the plurality of angled flat surface portions be substantially uniform-- {instant claim 1} and --a fourth surface including a second plurality of angled flat surface portions, each of the second plurality of angled flat surface portions having a distinct angle with respect to the horizontal plane, wherein an angular difference between each adjacent angled flat surface portion in the second plurality of angled flat surface portions is substantially uniform-- {instant claim 6}, since such a modification would have involved a mere change in the shape of the forth surface.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).
Fink in view of Danis further failed to disclose --a first surface including a plurality of protrusions for removable coupling of the body to a build plate-- {instant claim 1} and --a first surface including a plurality of protrusions for removable coupling of the body to a build plate; and at least one curved surface portion on the body between the forward face and the rearward face, and extending between the first surface and one of the second surface or the third surface-- {instant claim 6}.
Wighton discloses the additive fabrication of support structures for an object (ref. #14) on a build platform (ref. #10), the object being supported by a support structure which includes scaffolding (ref. #12) and interfaces (a.k.a. "support tips" or "tips") (ref. #18), and that the object can be released from the support structure at the interfaces (figures 1, and 8 to 9C, [0004], [0046], and [0047] of Wighton).  Wighton also discloses a series of recesses extending through the article from one face to the other, wherein the recesses have circular and hexagonal profiles (figures 8 to 9D of Wighton).  It is also disclosed by Wighton that the interfaces are coupled to the object body at a respective support point to provide mechanical support to at least a first region of the object, and that the support interfaces are not necessarily limited to the base surface but can be on other surfaces as well ([0009], [0013], and [0058] of Wighton).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the support structures of Wighton with the test article of Fink in view of Danis in order to have --a plurality of protrusions for removable coupling of the body to a build plate, and at least one curved surface on the body between the forward face and the rearward face, and extending between the first surface and one of the second surface or the third surface--.  One of ordinary skill in the art would have been motivated to have incorporated the support structures of Wighton with the test article of Fink in view of Danis, from the stand-point of forming a support structure that minimizes contact with an object being fabricated while still providing sufficient mechanical support to the object, defects being reduced and removal of the support structure being made easier without compromising the quality of the fabricated object ([0032] of Wighton).  (In the instant case
Regarding Claims 3 and 10:  Fink in view of Danis and Wighton discloses an opening within the body, the opening extending from the forward face of the body to the rearward face of the body (figures 2 to 3D of Danis; and figures 8 to 9D of Wighton).
Regarding Claims 4 and 12:  Fink in view of Danis and Wighton discloses that the opening within the body comprises a plurality of openings within the body, but does not explicitly recite that --each of the plurality of openings within the body has a distinct geometrical profile--.  However, it would have been obvious to have distinct geometrical profile for each of the plurality of openings, since such a modification would have involved a mere change in the shape of the openings.  A change in shape is generally recognized as being with the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).
Regarding Claim 8:  Fink in view of Danis and Wighton discloses that the first or second plurality of angled flat surface portions is between approximately thirty degrees and approximately eighty degrees with respect to the horizontal plane.
Regarding Claim 9:  Fink in view of Danis and Wighton discloses the claimed test article, but does not explicitly recite that the --angular difference between each adjacent angled surface portion in the first or second plurality of angled flat surface portions is approximately ten degrees--.  However, it would have been obvious to have adjusted the angle difference between adjacent angled surface portions, since such a modification would have involved a mere change in the size of the angle.  A change in size is generally recognized as being with the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).
Regarding Claim 11:  Fink in view of Danis and Wighton discloses that an interior of the opening within the body is free of support members (figures 8 to 9D of Wighton).

Claims 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2010/0174392 A1) in view of Danis et al. (US 2020/0111269 A1) and Wighton et al. (US 2014/0300017 A1) as applied to claims 1 and 6 above, and further in view of Mayberry et al. (US 2020/0309466 A1).
Fink in view of Danis and Wighton is relied upon as described above.
Regarding Claims 5 and 13:  Fink in view of Danis and Wighton failed to disclose --at least one curvilinear channel within the forward face of the body, and wherein the at least one curvilinear channel extends at most partially into the body-- {instant claims 5 and 13} or that -- the rearward face is free of channels therein-- {instant claims 5 and 15}.
Mayberry discloses an additive manufactured structure comprising nonlinear or wavy channels in one surface, whereas the other surface is free of said channels (figures 3 to 5, [0001], and [0005] of Mayberry).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the channels of Mayberry into the test article of Fink in view of Danis and Wighton in order to have --at least one curvilinear channel within the forward face of the body, and the rearward face is free of channels therein--.  One of ordinary skill in the art would have been motivated to have incorporated the channels of Mayberry into the test article of Fink in view of Danis and Wighton, from the stand-point of forming structures with free spaces using ultrasonic additive manufacturing ([0001] of Mayberry).
Fink in view of Danis, Wighton, and Mayberry does not explicitly disclose that --the at least one curvilinear channel extends at most partially into the body--.  However, it would have been an obvious design choice to have adjusted the depth of the channels to extend at most partially into the body, since such a modification would have involved a mere change in size of the channel depth.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).
Regarding Claim 14:  Fink in view of Danis, Wighton, and Mayberry discloses that the at least one curvilinear channel comprises a plurality of curvilinear channels, and wherein a portion of the forward face of the body between two of the plurality of curvilinear channels has a thickness that is at least equal to a depth of one of the plurality of curvilinear channels (figures 3 to 5 of Mayberry).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781